DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 42-56, 60 and 61 in the reply filed on 28 June 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42-44, 46, 49, 51-53, 55, 56, 61 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernbaum (US 2014/0296869).
Regarding claims 42-44, 46, 49, 51, 52 and 55, Kernbaum discloses a surgical instrument (fig. 2-4) having a shaft (300) with a bore (inside 302), an electrosurgical end effector (220), an actuator member coupled to the end effector and centrally routed through the bore (310) and a sleeve around the actuation member and within the bore (306). The sleeve has a negative feature which extends along the outer, lateral wall of the sleeve (the groove which holds 312) that holds an electrical conductor (312). Whether the negative feature extends completely or partially through “a wall thickness” depends on how “a wall thickness” is defined (and it can be defined according to either limitation). 
Regarding claim 53 and 56, Kernbaum further discloses a wrist (i.e. joint structure) between the end effector and shaft ([0031]), where there is another actuation member to articulate the joint structure (see incorporated reference).
Regarding claims 60 and 61, any method of making the device of Kernbaum will require the generic steps of “routing,” “positioning,” “coupling” and “forming” the various elements recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum in view of Vargas (US 8,075,476).
Kernbaum does not disclose that the lateral wall is on an inner surface of the sleeve. However, the fact that Applicant has claimed two mutually exclusive versions of this limitation suggests that neither arrangement produces an unexpected result. The prior art agrees with Applicant. Vargas, for example, shows negative feature located both separate or contacting a sleeve, and if contacting then on the inner or outer surface (figs. 10A-D). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kernbaum to provide negative features either on the inner or outer surface of a sleeve, as taught by Vargas, that would produce the predictable result of allowing flux conduits to extend through the shaft to allow electrical energy to be transmitted between a source and the end effector.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum in view of Doerr (US 2012/0157813).
Regarding claim 47, Kernbaum does not disclose the negative feature has a helical geometry. However, Applicant has not disclosed that a helical shape is critical or produces unexpected results. The helical and straight leads are known to be functionally equivalent (MPEP 2144.06). Doerr, for example, discloses that conductors can be linear or helical ([0042]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kernbaum to have any commonly known lead arrangement, including helical as taught by Doerr, and further including a commensurate helical “negative feature” shape, that would produce the predictable result of allowing electrical energy to be communicated through the shaft between a source and the end effector. 
  Regarding claim 48, Kernbaum further discloses a wrist between the end effector and shaft ([0031]) but neither Kernbaum nor Doerr specifically discloses how many turns of the negative feature are over the length of the wrist. However, if the negative feature is helical and allows the electrical conductor to extend the length of the shaft, then some part of the negative feature will be in the wrist. Applicant has not disclosed that the colossal range of 360 to approaching infinite degrees of rotation of the negative feature over “a length” of the wrist produces an unexpected result, where “helical” requires there to be at least one complete rotation by definition. The existence of some part of the negative feature in the wrist is considered to be a range that at least approaches the claimed range (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow any length of the negative feature to be within the wrist of Kernbaum-Doerr, including a length in the range of at least one full rotation, that would produce the predictable result of allowing energy to be transmitted through the shaft between a source and the end effector.
 
Claims 50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Kernbaum in view of Reynolds (US 2014/0094787).
Regarding claims 50 and 54, Kernbaum does not disclose whether the electrical conductor has an insulating material. However, using insulation is very common in the art and Applicant has not disclose that using insulation is critical or produces an unexpected result. Reynolds is one of any number of references that teach a lead “may” be insulated ([0035]). Therefore, before the application was filed, it would have been obvious to modify the device of Kernbaum to include insulation on the electrical conductor, as taught by Reynolds, that would produce the predictable result of a device with desired electrical properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching that a groove can extend partially or entirely though a substrate, see paragraph [0030] of US 2003/0069598 to Miser. Regarding a device which has leads in a negative space in a sleeve around a drive member, see figure 2 of US 2013/0150846 to Aue. Regarding a teaching that a negative space can be inside or on the surface of a sleeve, compare figures 39-40 to Marczyk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794